DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration. Responses to the arguments of the applicant are presented after the first rejection to which it is directed. 
The following requirement for restriction under lack of unity form the previous action is incorporated by references here  
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/15/2018.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/146670, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Nishimaki et al. WO 2013/146670 (Nishimaki et al. 20150044876 used in lieu of translation) teaches resist underlayers including phenylindole groups, where R1 to R3 are halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester. R4 is hydrogen, alkyl, alkenyl, aryl, or a heterocycle, R5 is hydrogen, aryl, heterocycles, R6 is hydrogen, alkyl, aryl, heterocycle, [0017]. The hydroxyl aryls 
Hatakeyama JP 2005-114921 teaches the formation of a cresol-formaldehyde novolak resin which is then reacted with 9-anthracene methanol in the presence of tosyl acid [0119-0120].  Example 1 combines this resin with a crosslinking agent (CR1), acid generator (AG1) and solvent (PGMEA) and coats this upon a semiconductor substrate and dries it by baking at 200 degrees C for 60 seconds [0137-0139]. Useful novolaks are those bounded by formula 2 where R1 can be C1-4, straight or branched alkyl, R2 is a cyclic alkyl or aryl group which may contain hydroxy, thioether or ester groups, R3-R5 are hydroxy, or straight chain C1-10 alkyl, C1-10 acyl, alkoxy, glycidylether, hydrogen, aryl or hydroxyalkyl, and R6 is hydrogen, C1-6 Alkyl, C2-6 branched or cyclic alkyl, alkenyl, or C6-10 aryl [0020-0021]. Examples of the R1-R2
Moieties are shown at [0041] and include benzyl (methylenephenyl, CH2-phenyl)) and methylenenapthalene (CH2-naphthalene)
Banach et al. 20060199924 teaches the reaction of t-octylphenol and formaldehyde to form a novolak, followed by the addition of alpha-methylstyrene and heated to for a hydrocarbylphenol-formaldehyde linear novolak. [0031]. Table 2 teaches examples 11 and 12 which use styrene as the vinylmonomer. The phenol can be hydrocarbon substituted such as  t-octylphenol or t-butylphenol and the hydrocarbon can be substituted. [0018]. Useful vinyl monomers include, but not limited to: ring-containing unsaturated monomers such as styrene and o-,m-,p-substitution products thereof such as N,N-dimethylaminostyrene, aminostyrene, t-butylstyrene, vinyltoluene, carboxystyrene and the like, alpha-methylstyrene, phenyl (meth)acrylates, nitro-containing hydrocarbyl (meth)acrylates such as N,N-dimethylaminoethyl methacrylate, N-t-butylaminoethyl methacrylate; 2-(dimethylamino)ethyl methacrylate, methylchloride quaternized salt, and the like; olefins or diene compounds such as ethylene, propylene, butylene, isobutene, isoprene, chloropropene, fluorine containing olefins, vinyl chloride, and the like; carboxyl group-containing unsaturated monomers such as acrylic acid, methacrylic acid, crotonic acid, itaconic acid, maleic acid, fumaric acid, and the like (preferably methacrylic acid), C.sub.2-C.sub.8 hydroxyl hydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid) such as 2-hydroxylethyl (meth)acrylate, 2-hydroxylpropyl (meth)acrylate, 3-hydroxypropyl (meth)acrylate, hydroxybutyl (meth)acrylate and the like, monoesters between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and an unsaturated carboxylic acid (preferably methacrylic acid); monoethers between a polyether polyol (e.g., polyethylene glycol, polypropylene glycol or polybutylene glycol) and a hydroxyl group-containing unsaturated monomers (e.g., 2-hydroxyl methacrylate); adducts between an unsaturated carboxylic acid and a monoepoxy compound; adducts between glycidyl (meth)acrylates (preferably methacrylate) and a monobasic acid (e.g., acetic acid, propionic acid, p-t-butylbenzoic acid or a fatty acid); monoesters or diesters between an acid anhydride group-containing unsaturated compound (e.g., maleic anhydride or iraconic anhydride) and a glycol (e.g. ethylene glycol, 1,6-hexanediol or neopentyl glycol); chlorine-, bromine-, fluorine-, and hydroxyl group containing monomers such as 3-chloro-2-hydroxylpropyl (meth)acrylate (preferably methacrylate) and the like; C.sub.1-C.sub.24 hydrocarbyl esters or cyclohydrocarbyl esters of (meth)acrylic acid (preferably methacrylic acid), such as methyl methacrylate, ethyl methacrylate, propyl methacrylate, isopropyl Most preferably, the vinyl monomer is a styrenic monomer selected from the group consisting of styrene, alpha-methylstyrene, chlorostyrene, N,N-dimethylaminostyrene, aminostyrene, hydroxystyrene, t-butylstyrene, carboxystyrene, divinylbenzene, vinylnaphthalene, and mixtures thereof [0021].
	It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 1 or 2 of Nishimaki et al. WO 2013/146670 by adding a CH(CH3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the phenylindole based upon the direction for R1 and R3 at [0017] using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the phenyl or naphthyl moiety precursors with hydroxyphenyl or t-butylphenyl based upon the disclosure in Banach et al. 20060199924. 
The applicant argues that Nishimaki et al. WO 2013/146670 does not teach the recited modified novolac polymer. 
Nishimaki et al. WO 2013/146670 teaches the formation of novolac resins by the reaction of 2-phenylindole (an aromatic amine compound recited in claim 8) [0017,0106-0107] or hydroxyaryl (phenolic compounds [0046] with aldehydes such as naphthaldehyde or pyrenecarboxaldehyde.  Nishimaki et al. WO 2013/146670 also teaches that R3 which is the substitutent in the phenyl ring can be halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester, which includes aralkyl groups such as CH2-aryl, including those taught by Hatakeyama JP 2005-114921 and Banach et al. 20060199924 which would increase the absorption of that resin (Hatakeyama JP 2005-114921).   The rejection stands.
The applicant in the arguments refers to the arguments in the response of 8/26/2019, which merely state that there is no suggestion in the references of a novolac formed by the 
The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/146670 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

The applicant argues that the rejection are traversed because the claims now recite that the aromatic vinyl compound only has one vinyl group.  The alpha-methylstyrenes of Banach et al. 20060199924 only have only vinyl group and the rejection only suggests only a single substituent on the phenyl ring of the indole and none with a vinyl moiety.  The applicant points to the reduced sublimation and increased solubility in organic solvents exhibited by the inventive compounds as unexpected.  Increasing the MW of compounds is known to reduce their vapor pressure (ability to enter the vapor phase), so it is not unexpected that increasing the MW of the components reduces sublimation.  The presence of a large organic moiety on the indole moiety will be expected to increase the solubility in organic solvent as well.  The motivation for adding the moiety to the indole ring is the increased absorbance, which improves its function as an underlayer as discussed in Hatakeyama JP 2005-114921.  In both the inventive process and that 


The claims are to a (polymeric) resin with the structure/repeating unit (C) formed by the reaction of an aromatic ring containing compound (A) with the aromatic vinyl compound (B) of formula (I), such as the styrene of example 1 (prepub at [0108-0109]), the 2-vinylnaphthalene of examples 2 [0110-0111], the 4-t-butylstyrene of example 3 [0112-0113], the 4-t-butoxystyrene of examples 4-6 [0114-0119], the -methylstyene of example 7, [0120-0121], or the 1,1-diphenylethylene of example 8 [0122-0123].  This results in the terminal group shown on the right of formula 4-1 (when styrene is used), formula 4-2 (when vinylnaphthalene is used), formula 4-3 (when t-butylstyrene is used), formulae 4-4 to 4-6 (when hydroxystyrene is used), formula 4-7 (when -methylstyrene is used) or formula 4-8 (when 1,1-diphenylethene is used). 
The moiety attached to the aromatic ring compound (A) (2-phenylindolene in the formulae being discussed) by the ration of the aromatic vinyl compound (B) is –CH(CH3)-aromatic (phenyl in the cited examples) , –C(CH3)2-aromatic (phenyl in the cited examples) –C(CH3)(phenyl)-aromatic (phenyl in the cited examples). 
These are the same moieties added in the rejection above.  The addition of these moieties to improve etching resistance without increasing the absorbance at 193 nm is discussed at [0039] of Hatakeyama JP 2005-114921.  The examiner notes that Banach et al. 20060199924 shows a similar reaction to that of the instant application at [0019] and shows the preferential attachment 
The increased solubility in organic solvents such as PGME or PGMEA is not unexpected as this is a large organic moiety.  The reduction in the sublimates is not unexpected as Banach et al. 20060199924 makes it clear that the vinyl monomer would react with any terminal aryl group (see Y in [0019]).  Further the applicant is showing this for resins with MW of 600-1400, when the MW of the resin can be 500-1,000,000, preferably 600-200,000 (see prepub at [0045]).  The addition of the methyl styrene (mw 118) is a 19.6 to 8.4 % of the total MW, while for higher MW polymers, the effect observe would be smaller as the added moiety is a smaller proportion of the entire resin/polymer (ie for a 200,000 mw resin it is only 0.05 wt%), so the showing is not commensurate with the scope of coverage sought. Similarly, the proportion of sublimates is reduced as the MW average increases, so the showing for low MW resins does not reasonably extend to higher MW resins which inherently would have higher vaporization temperatures. 

In the response of 7/14/2021, the applicant argues on pages 9-11 that none of Nishimaki et al. WO 2013/146670, Nishimaki et al. WO 2013/047516 or Saito et al. 20120077345 teaches novolac resins bounded by the claims which includes a moiety comprising an aromatic ring containing amine reacted via and addition reaction with a vinyl group bounded by formula (1), which results in a structure bounded by formula (2).  The examiner agrees that none of these primary references teach this, but points out that the rejections are not based solely upon these In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant points out on page 10 that the vinyl compounds as the addition reactant have only one vinyl group, so they do not crosslink. The examiner points out that the composition bounded by the claims specifically include those which crosslink based upon the recitation of claim 13. The examiner points out that the vinyl groups relied upon in the rejection include styrene, t-butylstyrene and alpha-methylstyrene of  Banach et al. 20060199924 which undergo an addition reaction with the aromatic ring via the single vinyl group.   Alternatively, the reaction of arylisopropanol or arylethan-1-ol with the aromatic ring forms an equivalent reaction product bounded by the claims where the moiety is attached to the aromatic ring in the same manner at illustrated in formula (2) of Hatakeyama JP 2005-114921

    PNG
    media_image1.png
    112
    274
    media_image1.png
    Greyscale
  , where R1 is s-ethyl or isopropyl and R2 is the aryl group using a condensation reaction (- H2O) and these moieties would reasonably be expected to confer the increased absorption discussed in Hatakeyama JP 2005-114921 which is discussed as advantageous. 
On pages 10-11 of the response, the applicant argues that the increased solubility in organic solvents is a benefit not recognized by the prior art applied. In response to applicant's argument the fact that applicant has recognized another advantage which would flow naturally Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The additional aryl groups inherently would increase the solubility in some organic solvents.   The claims do not recite a solvent until claim 11, so for the majority of the claims the solvent is an unrecited limitation. The data relied upon by the applicant for this arguments is limited to propylene glycol monomethylether (PGME) and propylene glycol monomethyl ether acetate (PGMEA), which are not recited in any of the claims. This showing cannot reasonably be extended to other, dissimilar solvents, so the showing is not commensurate in scope with the coverage sought. Additionally, the underlayers of Hatakeyama JP 2005-114921 use PGMEA as the solvent at [0138] and certainly do not exclude the presence of other solvents, such as cyclohexanone and increased solubility in these solvents is limited to a specific proportion of the moiety of formula (2) in the recited of the resin described in the examples. 
 	The applicant also argues on pages 11 and 12that the prior art does not teach the suppression of sublimates discussed at [0136-0139].  These sublimates are derived from the polymer (oligomer components) or low MW compounds such as crosslinkers, crosslinking catalysts and photoacid generators (See prepub at [0021,0041]).   The examiner points out that the inventive examples do not include crosslinkers, crosslinking catalysts and photoacid generators, but the claims 12 and 13 clearly recite these.  Therefore the showing is not commensurate in scope with the coverage sought as these additives would clearly sublimate based upon the admission of these by the applicant’s specification. 
	On page 12 of the response, the applicant argues that Hatakeyama JP 2005-114921 teaches that phenyl is not sufficient to improve the absorption.  The examiner notes that 
    PNG
    media_image2.png
    62
    56
    media_image2.png
    Greyscale
 at [0041] with naphthalene being the second , although it is not the preferred group for 157,193 or 248 nm exposure [0042], noting that 146 and 126 nm are also taught at [0001].  The claims are not limited to the process where the wavelength of exposure is recited and the phenyl group is not required except in instant claims 4 or 18.   The advantage relevant to resist underlayers for the moiety of Hatakeyama JP 2005-114921 and Banach et al. 20060199924 is the increased absorbance found in Hatakeyama JP 2005-114921.  The rejection stands.
	The applicant might consider limiting the claims to specific proportions of the bracketed moiety of formula (2) based upon the polymer or the relative proportion of the vinyl compound reactant based upon the relative amounts found in the examples or other language which might be elsewhere in the specification.  Please point out in the specification where the basis is.  Banach teaches 1-25 wt% based upon the novolak resin at [0019] and Hatakeyama JP 2005-114921 exemplifies 0.20 to 0.45 mole fraction, with the desire to reduce the reflectance from the substrate. 

Claims 1,2,4,5,8,10-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimaki et al. WO 2013/047516, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924.
Nishimaki et al. WO 2013/047516 (Nishimaki et al. 20140235059 used in lieu of translation) teaches resist underlayers including diphenylamine or phenyl naphthylamine groups 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2 or 4 by adding a CH(CH3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 at [0017] using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
Alternatively, it would have been obvious to one skilled in art to modify the examples by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding a CH(CH3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the diphenylamine or phenyl naphthylamine groups based upon the direction for R1 and R3 at [0017] using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 

Nishimaki et al. WO 2013/047516 teaches the formation of novolac resins by the reaction of diphenylamine or phenyl naphthylamine groups (aromatic amine compound recited in claim 8) [0070,0147,0151] with aldehydes such as naphthaldehyde or pyrenecarboxaldehyde.  Nishimaki et al. WO 2013/047516 also teaches that R2 which is the substitutent in the phenyl ring can be halogen, nitro, amino, hydroxy, alkyl, alkenyl, aryl and combinations of these which might include ether, ketone, ester, which includes aralkyl groups such as CH2-aryl, including those taught by Hatakeyama JP 2005-114921 and Banach et al. 20060199924 which would increase the absorption of that resin (Hatakeyama JP 2005-114921).   The rejection stands.
The applicant in the arguments refers to the arguments in the response of 8/26/2019, which merely state that there is no suggestion in the references of a novolac formed by the reaction of an aromatic amine and an aldehyde or ketone.  The rejection points out that Nishimaki et al. WO 2013/047516  in synthesis examples 2 and 4 the synthesis of copolymers of N-phenyl-naphthylamine (an aromatic amine) and either naphthalenealdehyde or pyrenecarboxylaldehyde (aldehydes) [0106-0107,0117-0126] and the modification of the resin by adding the CH(CH3)phenyl or CH (CH3)naphthyl to the phenyl ring of the N-phenyl-naphthylamine based upon the substituents using the functionalization reactions taught by Hatakeyama or Banach, et al. 20060199924.
The applicant could undercut the rejection by perfecting priority (submitting an English translation of the priority document) and providing a statement of common ownership of the   Nishimaki et al. WO 2013/047516 and the instant application as discussed in the MPEP (see 706.02(I)(2) ). 

The rejection stands for the reasonable above as no further arguments were advanced beyond those addressed above.

Claims 1,2,4,5,10-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. 20120077345, in view of Hatakeyama JP 2005-114921 and Banach et al. 20060199924. 
Saito et al. 20120077345 teaches in synthetic example 2, the reaction of carbazole and 1-naphthalene to form a polymer of formula 1-2 [0224-0225] and page 5. Synthetic example 2, the reaction of 9-ethylcarbazole and 1-naphthalene to form a polymer of formula 1-13 [0255-0256] and page 6.  Example 3 combines the PCzNA or synthetic example 2 with a surfactant and solvent. [0263]. Example 15 combines the PCzNA or synthetic example 13 with a solvent. (table 5 and [0284-0285]).   Examples 2 and 6 combine the carbazole based polymers with a crosslinking agent and a catalyst [0262,0266].  Useful crosslinkers are disclosed [0114-0121].  Useful acid generators are disclosed [0122-0127].  Useful aldehydes for forming the novolac are disclosed at [0087] and useful ketones are disclosed at [0088]. 
It would have been obvious to one skilled in the art to modify the polymers of synthesis examples 2  or 13 by adding a CH(CH3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the carbazole  based upon the direction for R1 and R2 at [0068] using either the processes 
Alternatively, it would have been obvious to one skilled in art to modify the examples by reacting the 2-phenylindole with ketones based upon the disclosed reaction with ketones or aldehydes to form a novolac resin and adding a CH(CH3)phenyl or a CH(CH3)naphthyl moiety to a phenyl ring of the carbazole based upon the direction for R1 and R2 at [0068] using either the processes rendered obvious by Hatakeyama JP 2005-114921 or Banach et al. 20060199924 with a reasonable expectation of increasing the absorption as discussed in Hatakeyama JP 2005-114921.
	Further, it would have been obvious to modify the processes by replacing the CH(CH3)phenyl or a CH(CH3)naphthyl moiety precursors with hydroxystyrene, t-butylstyrene, or styrene based upon the disclosure in Banach et al. 20060199924. 
The rejection stands for the reasonable above as no further arguments were advanced beyond those addressed above.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 29, 2021